I, too, concur, but with respect to the right of way statute I wish to add that, when two operators, one from the left and the other from the right, are approaching and about to enter a street or highway crossing at about the same time, I think it is the duty of the operator from the left to slow down and if necessary stop to let the operator from the right pass. In such case to permit the former to go forward and pass the crossing in advance of the latter, though he may reasonably believe he may do so without imminence or liklihood of collision, tends to mislead the operator from the right and requires him to take care of the conduct of the operator from the left, and in effect destroys the efficacy of the statute and renders its enforcement dependable upon the degree of care or the want of it exercised by the operator from the left; that is, with due care exercised by him the statute is rendered inapplicable, and is rendered applicable only when due care is not exercised by him. As well say one may with due care drive on the wrong side of the street or highway, or in violation of a speed limit, but may not do so carelessly or when a collision is imminent or reasonably to be expected. Thus, under the stated circumstance, the question is not what may or may not be reasonably expected to happen if the operator from the left does not heed the statute and yield the right of way. The requirement of this statute is that he yield it, and not speculate whether by stepping on the gas he may beat it over in advance of the operator from the right without a collision. It is only when the operator from the left is entering it that the latter may continue and pass over it in advance of the former, and when it is apparent that to do so a collision is not likely to occur. But even then the latter must taken the consequences of any misjudgment on his part, unless the former himself is guilty of breaches of negligence contributing thereto. *Page 256